Citation Nr: 1521183	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  14-35 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 6, 1996, for the grant of service connection for pulmonary tuberculosis.


	ATTORNEY FOR THE BOARD

J. Henriquez, Counsel










INTRODUCTION

The Veteran had active duty service from December 1951 to November 1953.

This case comes before the Board of Veterans' Appeal (Board) on appeal of an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran was scheduled to provide testimony at a hearing before the Board in March 2015.  In correspondence received in February 2015, the Veteran cancelled his scheduled hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The claim for an earlier effective date for the grant of service connection for pulmonary tuberculosis filed in August 2012 constitutes a freestanding claim, which is barred as a matter of law.


CONCLUSION OF LAW

An effective date earlier than March 6, 1996, for the grant of service connection for pulmonary tuberculosis, is dismissed.  38 U.S.C.A. § 7266 (West 2014); 38 C.F.R. §§ 20.1100 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes, as set forth in more detail below, the facts in this case are not in dispute and the Veteran's appeal must be dismissed as a matter of law.  Thus, the Veterans Claims Assistance Act is not applicable in this case.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); see also VAOPGCPREC 5-2004 (holding that under 38 U.S.C. 
§ 5103(a) , VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

In this case, there is no possibility that any further evidence could be obtained that would be relevant to the legal question involved.  In other words, there is no evidence that could be obtained that would have any effect on the outcome of this claim. In this case, the Veteran has submitted written statements and argument in support of his claim for an earlier effective date for the grant of service connection for his pulmonary tuberculosis.  These documents are written in Spanish and have not been translated.  However, in view of the facts in this case, the Board finds that translation is not necessary.  It remains legally impossible to grant an effective date any earlier because the Veteran's claim constitutes a freestanding claim which is barred as a matter of law.  Therefore, as no possible prejudice to the Veteran may occur, the Board may proceed with consideration of the current appeal.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

LAW AND ANALYSIS

In May 2008, the Board granted the Veteran's claim of entitlement to service connection for pulmonary tuberculosis.  An October 2008 rating decision effectuated this decision and assigned an effective date of March 6, 1996, for the grant of service connection for pulmonary tuberculosis.  The Veteran was notified of the decision and of his appellate rights by letter dated in November 2008, but he did not file a notice of disagreement as to the effective date assigned.  Accordingly, the October 2008 rating decision, assigning an effective date of March 6, 1996, for the grant of service connection for pulmonary tuberculosis, became final.  38 C.F.R. §§ 3.104(a), 20.1103.
   
In August 2012, the Veteran filed a request for an effective date earlier than March 6, 1996, for the grant of service connection for pulmonary tuberculosis.

The method for overcoming the finality of a decision is a request for revision based on clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  Otherwise, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  As the October 2008 rating decision is final, the Veteran's August 2012 claim for an effective date earlier than March 6, 1996, for the grant of service connection for pulmonary tuberculosis is a freestanding claim.  Id.  As it is freestanding, the claim must be dismissed.  Id. 


ORDER

As a freestanding claim, the claim for an earlier effective date for the grant of service connection for pulmonary tuberculosis is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


